Title: From George Washington to George Clinton, 24 October 1778
From: Washington, George
To: Clinton, George


          
            Dear Sir
            Head Quarters Fredericksbg 24th October 1778
          
          Inclosed you have Colo. Butlers Journal of his expedition against Unadilla and Anaquaga You will perceive from that the Route he pursued and the difficulties he met from the Waters, even at this Season. Perhaps this may be of some service to you in forming a decisive opinion upon the Chemung expedition.
          Be pleased to return this Journal and Colonel Hartleys when you have done with them. I am with the greatest Esteem Yr Excellency’s most obt Servant
          
            Go: Washington
          
        